1                               UNITED STATES DISTRICT COURT

2                                      DISTRICT OF NEVADA

3
      JOSE GALLIMORT,                                       Case No. 2:18-cv-01052-GMN-NJK
4
                                            Plaintiff                  ORDER
5            v.

6     J. FALISZEK et al.,
                                       Defendants
7

8           This action is a pro se civil rights complaint filed under 42 U.S.C. § 1983 by a

9    former state prisoner. On February 4, 2019, this Court issued an order directing Plaintiff

10   to file his updated address with this Court by March 6, 2019. (ECF No. 11). The deadline

11   has now expired, and Plaintiff has not filed his updated address or otherwise responded
     to the Court’s order.
12
            District courts have the inherent power to control their dockets and “[i]n the
13
     exercise of that power, they may impose sanctions including, where appropriate . . .
14
     dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831
15
     (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure
16
     to prosecute an action, failure to obey a court order, or failure to comply with local rules.
17
     See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (dismissal for noncompliance
18
     with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal
19
     for failure to comply with an order requiring amendment of complaint); Carey v. King, 856
20
     F.2d 1439, 1440-41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring
21
     pro se plaintiffs to keep court apprised of address); Malone v. U.S. Postal Service, 833
22
     F.2d 128, 130 (9th Cir. 1987) (dismissal for failure to comply with court order); Henderson
23   v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for lack of prosecution and
24   failure to comply with local rules).
25          In determining whether to dismiss an action for lack of prosecution, failure to obey
26   a court order, or failure to comply with local rules, the court must consider several factors:
27   (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
28   manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
                                                        1
1
     disposition of cases on their merits; and (5) the availability of less drastic alternatives.
2
     Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130;
3
     Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
4           In the instant case, the Court finds that the first two factors, the public’s interest in
5    expeditiously resolving this litigation and the Court’s interest in managing the docket,
6    weigh in favor of dismissal. The third factor, risk of prejudice to Defendants, also weighs
7    in favor of dismissal, since a presumption of injury arises from the occurrence of
8    unreasonable delay in filing a pleading ordered by the court or prosecuting an action. See
9    Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor – public policy
10   favoring disposition of cases on their merits – is greatly outweighed by the factors in favor

11   of dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey

12   the court’s order will result in dismissal satisfies the “consideration of alternatives”

13   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779

14   F.2d at 1424. The Court’s order requiring Plaintiff to file his updated address with the

15   Court by March 6, 2019, expressly stated: “If Plaintiff does not update his current address
     by March 6, 2019, the Court will dismiss this action without prejudice.” (ECF No. 11).
16
     Thus, Plaintiff had adequate warning that dismissal would result from his noncompliance
17
     with the Court’s order to file his updated address by March 6, 2019.
18
            It is therefore ordered that this action is dismissed without prejudice based on
19
     Plaintiff’s failure to file an updated address in compliance with this Court’s February 4,
20
     2019, order.
21
            It is further ordered that the Clerk of Court will close the case and enter judgment
22
     accordingly.
23

24                      14 day of March 2019.
            DATED THIS ____
25

26                                                      UNITED STATES DISTRICT JUDGE
27

28
                                                    2
